Citation Nr: 0327573	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board advanced this case on the docket in September 2003.


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326, 
4.1- 4.7, 4.21, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part of that 
evidence VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA 
notified the claimant by a letter dated in July 2002, that VA 
would obtain all relevant evidence in the custody of VA or 
any other federal agency he identified.  He was also advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was advised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in the July 2002 letter and the September 2002 
statement of the case.  Finally, the July 2002 letter told 
the veteran that ultimately it was his responsibility to 
support his claim with appropriate evidence.  The duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for a VA examination, and a 
psychiatric examination was accorded him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

A December 1997 rating action granted service connection for 
PTSD and assigned a 30 percent rating.  In an April 2000 
decision the Board granted a 50 percent rating for the 
disorder, and in June 2001, the Board denied any higher 
rating.  The Board's decision considered VA psychiatric 
examinations and VA treatment records through December 2000.  
That same month, the veteran filed his current claim for an 
increased evaluation for PTSD.

VA treatment records, dating from December 2000 to July 2002, 
show that the veteran reported his sleep was fair in December 
2000.  He had no problematic side effects of psychotropics.  
Mental status examination revealed that he was alert and 
cooperative, neatly dressed and groomed.  His affect was 
mildly constricted and his mood slightly subdued.  The 
veteran's speech was slightly slowed in rate, monotonal, with 
mild retardation but no dysarthria.  His thought processes 
were linear and goal-directed.  There was no indication of 
delusions or hallucinations, suicidal or homicidal ideation.  
His insight and judgment were assessed as good.  He was 
oriented in four spheres.  The assessment was stable PTSD and 
stable recurrent major depression.  

That same month, an individual psychotherapy note indicates 
that the veteran had sleep disturbance, with occasional 
nightmares, anxiety periods, depression, intrusive thoughts, 
etc.  Evaluation revealed the veteran was oriented in four 
spheres; his mood was serious to somber with congruent 
affect.  The psychologist opined that the veteran's memory, 
concentration, comprehension and at times judgment were 
affected by his PTSD symptoms.  The diagnosis was severe PTSD 
with a Global Assessment of Functioning (GAF) score of 44.  
The examiner indicated that the veteran was unemployable as a 
result of his PTSD.  

In a similar evaluation, dated in May 2001, the veteran's 
treating psychologist again diagnosed PTSD with a GAF score 
of 44 and opined that his PTSD was totally and permanently 
impairing.  However, in May and September 2001 evaluations, 
the veteran's treating psychiatrist again noted that the 
veteran's affect was mildly constricted and his mood slightly 
subdued, with the rest of the findings consistent with the 
December 2000 findings.  The examiner again diagnosed stable 
PTSD.  

In October 2001, the veteran underwent individual 
psychotherapy.  The psychologist noted that the veteran 
continued to have daily problems with PTSD symptoms, chronic 
pain, and multiple medical problems.  He was oriented in four 
spheres, with a serious to somber mood, and mood congruent 
affect.  His memory, concentration, comprehension and at 
times judgment were affected by PTSD symptoms.  The diagnoses 
included severe PTSD and the examiner indicated the veteran 
was unemployable and totally and permanently disabled as a 
result of his PTSD.  

In June 2002, the veteran's treating psychiatrist indicated 
similar findings to earlier evaluations and assessed stable 
PTSD and stable recurrent major depression with a GAF score 
of 85.  That same month, his treating psychologist diagnosed 
the veteran as having severe PTSD that rendered him totally 
and permanently disabled and unemployable with a GAF score of 
44.  

An August 2002 VA psychiatric examination for compensation 
purposes notes that the veteran's records were reviewed in 
conjunction with his evaluation.  He reported nightmares once 
every two to three months, impaired sleep, and reported his 
last flashback was approximately one year before the 
examination.  He was short-tempered and inpatient.  The 
veteran gave a history of having been divorced since the 
1970's.  He had three sons from the relationship; however, 
two were deceased.  He described his relationship with his 
surviving son as distant.  However, he reported having a lot 
of friends that he saw on a daily basis.  

Mental status examination revealed the veteran was alert, 
oriented and attentive.  His mood was mildly dysphoric and 
his affect was mood congruent.  His speech was at a regular 
rate and rhythm, although a bit elaborative.  There was no 
evidence of psychomotor agitation or retardation.  His eye 
contact was fair and he was cooperative.  His thought process 
was somewhat circumstantial and his thought content was 
devoid of any auditory or visual hallucinations, although he 
sometimes felt there was someone in his home when awakening 
from his naps.  There was no evidence of delusions, suicidal 
or homicidal ideation.  His remote and short-term memory was 
intact.  He was able to concentrate well enough to spell 
"world" backwards and to interpret a proverb.  He had 
partial insight into his current condition.  The diagnosis 
was PTSD with a GAF of 61.  The examiner opined that the 
veteran was exhibiting mild symptoms associated with PTSD.  
The examiner found his social adaptability and interactions 
to not be significantly impaired and that his ability to 
maintain employment was mildly to moderately impaired.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  The 
question currently before the Board is whether the evidence 
subsequent to the Board's June 2001 decision, demonstrates 
that the veteran is entitled to an increased rating for PTSD.  

After carefully reviewing the veteran's claims file, the 
Board finds that the preponderance of the evidence is against 
his claim for an increased evaluation for PTSD.  Although his 
treating psychologist repeatedly opines that the veteran's 
PTSD symptoms are severe and render him unemployable and 
provides consistent GAF scores with his opinion, the Board 
finds more probative the veteran's treating psychiatrist's 
assessments and the August 2002 VA psychiatric evaluation 
which indicate evidence of no more than moderate symptoms.  
In making this determination, the Board notes that the August 
2002 opinion was based on a review of the veteran's claims 
files.  Likewise, although the veteran complained of 
nightmares and impaired sleep, his nightmares reportedly 
occurred once every two to three months and he had not had 
not had a flashback in one year.  Moreover, there is no 
indication of more than moderate social impairment.  Nor is 
there evidence of deficiencies in judgment, thinking, mood or 
evidence of suicidal ideation, obsessional rituals, 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression, or of impaired impulse control.  
Therefore, the Board finds that the preponderance of the 
competent evidence of record is against an evaluation in 
excess of 50 percent for PTSD.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for an increased evaluation 
for PTSD must be denied.  

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case. 38 
C.F.R. § 3.321(b)(1). Again, there is no evidence of frequent 
psychiatric hospitalization for his PTSD symptoms.  Moreover, 
the current evidence does not suggest that the PTSD has 
exclusively caused his unemployment.  In this respect, the 
veteran has been diagnosed with other psychiatric and 
physical disabilities and his inability to work is 
attributable to those disabilities.


ORDER

An increased evaluation for PTSD is denied.


REMAND

A careful review of the veteran's claims files reveals that 
the most recent VA orthopedic examination, evaluating his 
service-connected right knee disability, was conducted in 
June 2000, over three years ago and one year prior to his 
initiation of his current claim for TDIU.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. § 
5301(a), requires that the appellant be provided a year to 
respond.  As the appellant has not been given proper notice 
and the time period to respond, the case must be remanded.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Columbia, South 
Carolina, dated from July 2002 to the 
present.  

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claim of 
entitlement to a total rating based on 
individual unemployability.  Then with 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current right 
knee disability with arthritis.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The examiner should obtain an in-depth 
history, to include prior employment and 
other physical activities.  The 
examination must include range of motion 
and X-ray studies, an opinion regarding 
the presence or absence of right knee 
instability, as well as any other test or 
study deemed necessary by the examiner.  
The orthopedic examiner is asked to 
identify and describe any current right 
knee symptomatology and include comments 
on any functional loss associated with 
this disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
disuse atrophy.  If there is no evidence 
of any of the above factors on 
examination, the orthopedist should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  In 
evaluating the veteran's right knee 
disability, the examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected disability renders him 
unemployable.  

The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



